PER CURIAM.
Appellant appeals a final order dismissing its amended complaint, and an order taxing costs against it, on appellant’s action for breach of a construction contract. Appellees cross-appeal from an order denying their motion for attorney’s fees pursuant to section 57.105(1), Florida Statutes (1989). We affirm the orders dismissing appellant’s complaint and taxing costs based on a ruling that the parties had entered into a contract with a valid and binding arbitration clause. See Sabates v. International Medical Centers, Inc., 450 So.2d 514 (Fla. 3d DCA 1984); Collier Land Corporation v. Royal Palm Beach Realty, Inc., 338 So.2d 859 (Fla. 3d DCA 1976), cert. denied, 348 So.2d 945 (Fla.1977).
We also affirm the order denying appel-lees' motion for attorney’s fees based upon a holding that there was not a complete absence of a justiciable issue raised by appellant’s complaint. § 57.105(1), Fla. Stat. (1989); Muckenfuss v. Deltona Corporation, 508 So.2d 340 (Fla.1987); Personnel One, Inc. v. John Sommerer & Company, P.A., 564 So.2d 1217 (Fla. 3d DCA 1990).
Affirmed.